Citation Nr: 0701120	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-10 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Special Monthly Pension (SMP) based on need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Commonwealth of Puerto Rico.  



FINDING OF FACT

The veteran is not blind or nearly blind in both eyes; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living.


CONCLUSION OF LAW

The criteria for an award of SMP based on aid and attendance 
are not met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 3.352 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  SMP

The veteran claims that he is in need of the aid and 
attendance of another person on a daily basis.  The need for 
aid and attendance is defined as helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b).  The veteran will 
be considered in need of aid and attendance if he is (1) 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  38 
C.F.R. § 3.351(c).

Upon review, the veteran does not meet the first two 
criteria.  According to the October 2004 VA physician, 
although the veteran has chronic open angle glaucoma, this 
appears to be controlled.  Moreover, his refraction error of 
the eyes was corrected with eyeglasses to near 20/20 vision.  
The veteran is also not asserting, nor does the evidence 
show, that he is currently living in a nursing home.  
Nevertheless, SMP can still be granted if the veteran 
establishes a factual need for aid and attendance under the 
criteria set for in 38 C.F.R. § 3.352(a).   

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a).

Upon review, there are contracting medical opinions as to 
whether the veteran is unable to dress or feed himself, 
requires frequent need of adjustment of any special 
prosthetic, is unable to attend to the wants of nature, or is 
otherwise incapacitated.  A September 2004 VA examination 
report indicates that the veteran is competent and capable to 
manage his benefit payments and financial affairs and is able 
to attend to the wants of nature and all daily living 
activities without assistance.  According to the September 
2004 VA physician, the veteran has no restrictions with 
reference to strength and coordination and ability for self-
feeding, fastening clothing, bathing, shaving, and toileting.  
The veteran reports being able to walk about four to five 
blocks and is not in the need for any mechanical aid used or 
recommended.  For his daily activities, the veteran reports 
walking alone in a park near his house two or three times per 
week for approximately 10 minutes each time, but cannot drive 
due to dizziness.  The overall diagnosis was status post 
transient ischemic attack, carotid artery disease, status 
post right endarterectomy, diabetes mellitus, type 2, and 
dyslipidemia.      

The Board finds the examination report to be probative 
evidence that the veteran does not need aid and attendance 
under the criteria set for in 38 C.F.R. § 3.352(a).   The 
evaluation was performed for the purpose of determining aid 
and attendance criteria, and the findings were based on 
evaluation of veteran and review of pertinent records.    

In support of his claim, the veteran submitted three private 
medical statements.  First, a statement from Dr. Ramirez 
opined that the veteran was unable to feed himself, needed to 
use a cane and help sitting up, and needed assistance in 
bathing and tending to other hygiene needs.  According to Dr. 
Ramirez, the veteran needed aid and attendance due to his 
joint pain, dizziness, and poor vision.  Dr. Sanabria noted 
that the veteran had complaints of blurred vision, dizzy 
spells, and difficulty with gait.  He was in need of proper 
care, according to Dr. Sanabria.  The third private medical 
statement was from Dr. James dated in January 1998; however, 
this statement provided little probative value as Dr. James 
discussed treatment of the veteran in 1996 and did not 
provide any insight into the veteran's current medical 
condition.  

Upon review, the findings and opinions of Dr. Ramirez and Dr. 
Sanabria are not supported by the record.  A VA orthopedic 
consult dated in January 2005 specifically noted that while 
having a history of right knee pain, the veteran had 
unlimited community ambulatory and was not using any 
assistive devices.  The veteran also denied locking or giving 
away symptoms.  This contradicts the findings from both Dr. 
Ramirez and Dr. Sanabria.  Moreover, the veteran's gait 
problems were a significant basis for Dr. Ramirez's finding 
that the veteran was in need of aid and attendance.  The 
January 2005 VA consult report further supports the opinion 
of the September 2004 VA physician and the statements made by 
the veteran regarding his ambulation and walking activities, 
as noted in the September 204 VA examination report.  In 
addition, Dr. Ramirez conceded in the report that the veteran 
was able to care for the needs of nature and was not confined 
to his bed.  

Based upon the above information, the evidence fails to 
establish a factual need for aid and attendance under the 
criteria set for in 38 C.F.R. § 3.352(a).  The Board 
concludes that the weight of the evidence is against the 
veteran's claim for special monthly pension on account of 
being in need of the aid and attendance of another person.  
Thus, the benefit of the doubt rule of 38 U.S.C.A. § 5107(b) 
does not apply.

II.  Duties to Notify and Assist

38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) set out the general notice and assistance provided to 
claimants for VA benefits.  This is implemented by 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  These 
regulations establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103, 5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

For the SMP claim, the veteran received proper notification 
in an August 2004 letter, before the unfavorable agency 
decision dated in November 2004.  The letter met all four 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter provided the veteran with the status 
of his claim, and specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Additionally, the veteran was asked to submit any 
evidence in his possession pertaining to his claim.  The 
veteran was also provided notice of applicable laws and 
regulations, a discussion of the facts of the case, and the 
basis for the denial in statement of the case dated in April 
2005.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes service medical records, private and VA 
medical records, including a VA examination reports dated in 
September 2004, and statements from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the Board's denial of the veteran's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


ORDER

The appeal is denied. 


____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


